Citation Nr: 1037437	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a sleep disorder, to 
include insomnia and sleep apnea.

6.  Entitlement to service connection for a bilateral ankle 
disability.

7.  Entitlement to service connection for a bilateral calf 
disability.

8. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of March 
2003.  In June 2010, the Veteran appeared at a Board 
videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Extensive searches by the RO have failed to elicit any service 
treatment records, except the entrance examination, but there is 
some conflicting evidence as to the Veteran's reserve status, the 
resolution of which could disclose some additional records.  In 
this regard, according to an Honorable Discharge certificate, the 
Veteran was discharged from the U. S. Navy Reserve on May 30, 
1990.  Elsewhere, however, the Veteran has stated that he was in 
the New Jersey National Guard until May 30, 1990.  Some of his 
statements as to service have been inconsistent, but from his 
statements and the personnel records submitted by the Veteran, it 
appears that he was transferred from active duty in June 1986 to 
the Naval Reserves in Los Angeles, CA, and then, in January 1987, 
to Philadelphia, PA.  According to that personnel record, he was 
discharged in July 1987.  Moreover, research undertaken by the 
Board indicates that the Personnel Center in Los Angeles and the 
Naval facility in Philadelphia are no longer operational.  Seal 
Beach NWS in California, however, remains in use, as does Willow 
Grove NAS in Pennsylvania, two other locations identified by the 
Veteran.  In addition, the request pertaining to the claimed 
National Guard service in New Jersey should be sent to the 
Adjutant General in that state, located in Trenton, NJ.  

In addition, it does not appear that requests were made for all 
personnel records, including performance appraisals, etc.  These 
records could be useful in connection with the Veteran's claimed 
exposure to environmental hazards.  The Board must request all 
records pertaining to his active duty, as well as his subsequent 
reserve and/or National Guard service, as records pertaining to 
his active duty could be associated with these records.   

The Veteran's service treatment records are unavailable.  In such 
cases, where a veteran's service treatment records are 
unavailable, the Board has a heightened duty to assist and 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  This does not lower the 
legal standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran has presented lay evidence of continuity of 
symptomatology of all claimed conditions.  In addition, R. 
Whitsun, D.O., wrote, in November 2001, that the Veteran suffered 
from allergic rhinitis with recurrent bronchitis and sinusitis, 
chronic cervical sprain/strain, recurrent gastrocnemius pain of 
the right leg, and a sleep disorder with sleep apnea.  He said 
most of these conditions initially occurred during his military 
service and may have been initiated by conditions to which he was 
exposed in service.  He did not, however, provide any explanation 
for this conclusion, and his treatment records do not provide an 
answer.  Under these circumstances, the Veteran must be afforded 
an opportunity for an examination.  See Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, 
credibility and weight will be addressed after the examination.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification and all records 
pertaining to the Veteran, including medical, 
administrative, and personnel, of the 
Veteran's Naval Reserve and/or Army National 
Guard service from the appropriate records 
repositories.  In this regard, there is 
evidence that he was discharged from the 
reserves on July 15, 1987, and/or on May 30, 
1990, and that his last duty station was the 
Willow Grove NAS.  If it is necessary to 
contact that facility, the following address 
may help:
Commanding Officer
Naval Air Station Willow Grove
P.O. Box 21
Willow Grove, PA 19090-5021
Concerning his claimed Army National Guard 
service, which apparently began sometime in 
1988 and indeed in 1988 or 1990, contact the 
Adjutant General of the state National Guard, 
possibly at the following address:
Office of the Adjutant General
State of New Jersey
Department of Military & Veterans Affairs
P.O. Box 340
Trenton, NJ 08625-0340

2.  All records, including personnel and 
administrative, in particular, performance 
appraisals, pertaining to the Veteran's 
active duty from June 1983 to June 1986 
should be obtained from the appropriate 
repository.

3.  Thereafter, schedule the Veteran for 
appropriate examinations to determine 
whether, as to each of the following claimed 
conditions, the Veteran has a chronic 
disability, and, if so, whether it is at 
least as likely as not that the following 
conditions were of service inception:
* sinusitis;
* allergic rhinitis;
* bronchitis;
* headaches;
* a sleep disorder, to include insomnia and 
sleep apnea; 
* a bilateral ankle disability; 
* a bilateral calf disability; and 
* a neck disability.
The claims file and a copy of this REMAND 
must be provided to the examiner(s).

4.  Thereafter, the RO/AMC must readjudicate 
the veteran's claims.  The RO/AMC is advised 
that it is to make a determination based on 
the law and regulations in effect at the time 
of their decision, to include any further 
changes in the VCAA and any other applicable 
legal precedent.  If any benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits since the last SSOC and all 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
A reasonable period of time should be allowed 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


